                  UNITED STATES DISTRICT COURT
                  EASTERN DISTRICT OF WISCONSIN


NATE A. LINDELL,

             Plaintiff,

      v.                                              Case No. 19-CV-255

WILLIAM J. POLLARD, STEVE SCHUELER,
JOHN KIND, JAY VANLANEN,
DREW WEYCKER, KYLE PEOTTER,
JOSHUA GOMM, JESSE AULT,
MICHAEL NEVEU, and ALEX BONIS,

             Defendants.


                                       ORDER


      Plaintiff Nate A. Lindell, a state prisoner who is representing himself, is

proceeding on claims that the defendants retaliated against him by subjecting him to

a degrading strip search and placing him a feces-smeared cell, in violation of the First

and Eighth Amendments to the United States Constitution. (ECF No. 13.) Lindell

alleges that defendants Cpt. VanLanen and Gomm retaliated against him for writing

complaints and articles by subjecting him to a degrading strip search; that defendants

VanLanen, Gomm, Neveu, Ault, Bonis, Weycker, and Peotter retaliated against him

for his complaints and letter writing by placing him in a feces-smeared cell; and that

defendants Pollard, Schueler, and Kind turned a blind eye to abusive and retaliatory

treatment of inmates in Green Bay Correctional Institution’s Restrictive Housing




      Case 2:19-cv-00255-LA-WED Filed 11/02/20 Page 1 of 5 Document 123
Unit. (ECF No. 47.) Lindell has filed two motions to compel discovery, two motions to

appoint counsel, a motion to stay, and a motion to modify the scheduling order.

      1. Motions to Compel and First Motion to Appoint Counsel

      In his first motion to compel Lindell requests that the court compel the

defendants to produce security camera footage of his strip search, body-worn camera

(BWC) footage from before and after his strip search, and “cell-search records” from

the strip search. (ECF No. 94.) In response, the defendants contend that they have

produced all existing responsive footage and that the present motion is repetitive of

at least one of the previous five motions to compel or for sanctions that Lindell has

filed, which the court denied. (ECF No. 96.) They also contend that Lindell’s motion

is vexatious and that the court should penalize him $1000 for his vexatious filings.

      On May 22, 2020, the court granted in part Lindell’s motion to compel and

ordered the defendants to provide any video or audio footage that exists involving

Lindell from November 30, 2018, which is the date of the alleged strip search and

placement in a feces-contaminated restrictive housing unit cell at issue in this case.

(ECF No. 65 at 2.) The court directed the defendants to include a declaration

explaining the efforts made to obtain any video or audio footage that was not

available. (Id.) Lindell subsequently filed a motion to compel the defendants to

comply with the court’s May 22, 2020 order and sanction the defendants for refusing

to provide the declaration the court directed them to provide. (ECF No. 76.) The court

denied Lindell’s motion to compel, finding that the defendants thoroughly responded

to the court’s May 22, 2020 order. (ECF No. 89 at 6.)

                                          2



     Case 2:19-cv-00255-LA-WED Filed 11/02/20 Page 2 of 5 Document 123
      Lindell’s motion seeks footage from November 30, 2018 and from other dates.

To the extent that Lindell seeks footage from November 30, 2018, the court will deny

the motion because it is repetitive of his prior motions and the court has already

determined that the defendants responded to this request. The court will deny

Lindell’s motion as it relates to his other requests because, while Lindell states that

he consulted with the defendants before seeking court action, the court cannot

determine whether Lindell consulted with the defendants as to these specific

requests, as required by Federal Rule of Civil Procedure 37(b) and Civil Local Rule

37. Moreover, the court believes that these additional discovery requests are

excessive and not proportional to the needs of the case considering the other extensive

discovery the defendants have already provided. Even if Lindell had shown that he

consulted with the defendants about these specific discovery requests, the court

would deny the motion. The court will not impose sanctions at this time.

      In his second motion to compel Lindell requests that the court order the

defendants to provide all video and audio footage to his agent, Dr. Michael Zigmond,

so that it can be compiled into a format that Lindell can use at summary judgment.

(ECF No. 97 at 1.) He requests that, alternatively, the court appoint him counsel to

help him collate and present the footage. Lindell states that the defendants have

provided some video footage to Zigmond, but they redacted footage of other inmates.

The court will not order the defendants to send additional, unredacted video footage

to Lindell’s agent because Lindell does not require the footage at summary judgment.

If Lindell believes that there is video footage that is relevant at summary judgment

                                          3



     Case 2:19-cv-00255-LA-WED Filed 11/02/20 Page 3 of 5 Document 123
that the defendants have not sent to Dr. Zigmond, he can describe the footage as best

he can in his summary judgment filings.

      2. Motion to Stay, Motion to Modify Scheduling Order, and Second Motion to
         Appoint Counsel

      Lindell requests that the court stay briefing on the defendants’ summary

judgment motion until twenty-five days after they have provided him the discovery

sought in his first motion to compel. (ECF No. 119.) He also requests that the court

extend the time to file his own dispositive motion until twenty-five days after he has

reviewed the additional footage. Lastly, Lindell requests that the court appoint

counsel given the clear merits of this case, the persistent difficulties in his accessing

and presenting evidence, and COVID issues.

      Because the court denied Lindell’s first motion to compel, his request for an

extension of time to respond to the defendants’ motion for summary judgment until

after they provide him with discovery is moot. However, the court will allow Lindell

thirty days from the date of this order to file his response to the defendants’ summary

judgment motion.

      Lindell filed his motion to modify the scheduling order on October 22, 2020.

The deadline for filing dispositive motions was the next day, October 23, 2020. Under

the circumstances, the court will extend the deadline for Lindell to file a dispositive

motion until thirty days from the date of this order.

      Lastly, regarding Lindell’s request for counsel, the court believes he is

competent to proceed on his own. Lindell is actively litigating several cases in the


                                           4



      Case 2:19-cv-00255-LA-WED Filed 11/02/20 Page 4 of 5 Document 123
Eastern District. He has a very good understanding of his claims both factually and

legally and he can effectively advocate for himself. The court will therefore deny

Lindell’s motion to appoint counsel.

      THEREFORE, IT IS ORDERED that Lindell’s motion to compel discovery

(ECF No. 94) is DENIED.

      IT IS FURTHER ORDERED that Lindell’s second motion to compel (ECF

No. 97) is DENIED.

      IT IS FURTHER ORDERED that Lindell’s motion to appoint counsel (ECF

No. 97) is DENIED.

      IT IS FURTHER ORDERED that Lindell’s motion to stay consideration of

defendants’ summary judgment motion (ECF No. 119) is DENIED AS MOOT.

      IT IS FURTHER ORDERED that Lindell’s motion to modify scheduling

order (ECF No. 119) is GRANTED. Lindell’s response to the defendants’ motion for

summary judgment is due by November 30, 2020. Lindell may file his own motion

for summary judgment by November 30, 2020.

      IT IS FURTHER ORDERED that Lindell’s motion to appoint counsel (ECF

No. 119) is DENIED.

             Dated at Milwaukee, Wisconsin this 2nd day of November, 2020.




                                            WILLIAM E. DUFFIN
                                            U.S. Magistrate Judge


                                        5



     Case 2:19-cv-00255-LA-WED Filed 11/02/20 Page 5 of 5 Document 123
